Territory of Michigan DISTRICT OF DETROIT SS£
James Heward Personally appeared before me the subscriber a Justice of the peace in and for the said District, who being duly sworn on the holy Evangelists of Almighty God, saith that Matthew Elliott esqr resided at Detroit in the said Territory at the time of making the Treaty of 1794 between the United States and his Britanic Majesty, that the said Matthew Elliott Esqr remained at Detroit until about the time of surrendering said Post to the American Government, when he removed to Amherstburg where he still resides. That at the time of making the aforesaid treaty of 1794. the said Matthew Elliott held as his slaves, by the Laws of the country then existing, Negroes, Hannah, Peter, Abraham, Scipio, Candus, and James who were born the slaves of said Matthew Elliott of female slaves belonging to said Matthew, and in his possession, that the said Matthew Elliott continued to hold the said Hannah, Peter Abraham, Scipio, Candus, and James, and enjoy their services as his slaves until the last winter and spring, when the said Hannah Peter, Abraham, Scipio Candus and James, deserted from the service and possession of said Matthew Elliott, and came within the *156District of Detroit in the Territory of Michigan where the Deponent believes they are at this time; And the said James Heward further saith, that George Meldrum owned and held as his slaves, under the Laws of the country prior to the surrender of the Post of Detroit in 1796—two slaves named Pompey and Jane, that the said George Meldrum lived within the Jurisdiction of the Post of Detroit, prior to the treaty of 1794 at the time of making said treaty, and also at the time of the surrender of said post, that the said George Meldrum sold the said Pompey and Jane, as slaves, to John Stock-well of the province of Upper Canada, who sold them about four years since to the said Matthew Elliott, who has held them since as his slaves until sometime during the last winter or spring they deserted from the said Matthew Elliott and came into the District of Detroit in the Territory of Michigan where the said James Heward believes they are at this time
James Heward
Sworn & Subscribed before me this 21st day of October 1807
James May
J.P.D.D.
Territory of Michigan ss—
Personally came and appeared before me Peter Audrain, one of the justices of the peace for the district of Huron and Detroit in Said territory, Richard Pattinson, Esquire, of Sandwich, in the province of Upper Canada, merchant, who being duly Sworn on the holy Evangelist of Almighty God deposeth and Saith that a Certain Mulato girl named Jenny, and who is the property of this deponent, of about the age of twenty years, about five feet Six inches high, Strait and well made; deserted from this deponent Sometimes in the falls of 1806 from his house, in Sandwich aforesaid, and that She is now resident in the Said town of Detroit, and refused to return home to her Service, he therefore prays the interference of the Honble the Supreme Court of this territory in this behalf, and that a Warrant or precept may issue to apprehend the Said Jenny, and that She may be delivered up to your deponent in conformity to the laws of the territory in Such case made and provides.
Taken and Subscribed before me at my Chambers in Detroit this 19th day of October A. D. 1807. (Signed) Rd Pattinson
Peter Audrain
J.P.D.D.
*157Territory of Michigan, to wit—
I Peter Audrain clerk of the Supreme Court of the territory of Michigan, do hereby certify the above to be a true Copy from the Original filed in Court the aoth octoble last. In testimony whereof I have hereunto Set my hand and affixed the Seal of the Said Supreme Court, at Detroit the fourth day of november 1807 Peter Audrain Clerk S.C.
[seal]

[Reprinted from Michigan Pioneer and Historical Collections > XXXVI, 180, with the permission of the Michigan Historical Commission.]